TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00266-CR



                                  Billy Keith Mims, Appellant

                                                  v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
          NO. 5708, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s counsel has filed his fifth motion for extension of time to file appellant’s

brief. We grant the motion and ORDER counsel to file appellant’s brief no later than March 3, 2014.

No further extensions will be granted. If appellant fails to file a brief by the deadline, a hearing

before the district court will be ordered. See Tex. R. App. P. 38.8(b).

               It is ordered February 6, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose

Do Not Publish